DETAILED ACTION
Claims 1, 4-9, 12-17 and 20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/28/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bertani et al. (Pub. No. US 2013/0016628 A1) [0080] lines 1-3, [0081] lines 1-7 [0091] lines 1-8, [0141] lines 9-14, [0257] lines 1-9 and Fig. 2 where it discloses the plurality of agents that can decide which agent acts as backup agent where one agent can be part of a subsystem that the other agent is part of, hosted on, thus viewed that the agent would communicate through the non-subsystem agent that is between it and the remote controller/management device where the management includes database/storage of information thus can be viewed as a backup storage device and with the ability to device which agent can act as the backup agent these can be viewed as being interposed between an installed agent and the management and backup storage device  and since interposed between them it is viewed that the installed agent does not interact directly with the management device and storage device.

Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 9 lines 22-23) that Matsui does not disclose the claimed installed agent (Argument 2; Remarks pg.13 lines 20-21) that the installed agent includes a unique and common component.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as it is seen in the teachings of Khan [0061] lines 1-4, [0062] lines 1-7 and [0096] which shows the connection between an application and an application agent and in light of Matsui Col. 14 lines 13-21 and Col. 16 lines 11-13 shows the installation of a product/application on a host together can be viewed as showing the installed agent.
As to argument 2, it is seen in the teachings of Matsui Col. 7 lines 26-31, Col. 14 lines 12-21 and Col. 18 lines 33-45 that there are common and non-common, viewed as unique, components associated with the installed product information and thus viewed as being associated with the installed agent associated with the installed product/application as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (Patent No. US 10,091,379 B2), in view of Khan et al. (Pub. No. US 2020/0019469 A1), in view of Grossner et al. (Pub. No. US 2008/017869 A1) in view of Skowronski et al. (Patent No. US 10,430,293 B1) in view of Bertani et al. (Pub. No. US 2013/0016628 A1).

As to claim 1 Matsui discloses a method for managing backups, the method comprising: in response detecting that a new application has been installed on a production host, issuing a notification to a management device (Matsui Col. 3 lines 10-17; which shows the management device acquired/is notified of new module that is installed in the host);
receiving, in response to the notification, an application specific installation package (Matsui Col. 14 lines 13-21 and Col. 16 lines 11-13; which shows that along with the installed product there can be data for installing associated available product that can be installed on the host from the management device);
installing the application specific installation package on the production host (Matsui Col. 14 lines 13-21 and Col. 16 lines 11-13; which shows the installation of the available product associated with the installed product being installed on the host);
wherein the installed agent comprise a unique component and a common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21 and Col. 18 lines 33-45; which shows common and non-common components, viewed as unique components, associated with installed product information, where the specifics of an installed agent associated with an installed application can be see specifically disclosed below).

Matsui does not specifically disclose the application specifics installation package for an agent to be associated with the new application; installing the application specific installation package for the agent to obtain as installed agent on the production host; associating a backup policy with the installed agent; wherein at least a portion of data associated with the new application is backed up to a backup storage device in accordance with the backup policy; wherein the installed agent resides external to the backup agent


However, Khan disclose the application specifics installation package for an agent to be associated with the new application (Khan [0061] lines 1-4 and [0096] lines 1-6; which shows the specifics of an agent to be associated with an application, which in light of above disclosed information can be the application associated with the application specific installation package)
installing the application specific installation package for the agent to obtain as installed agent on the production host (Khan [0061] lines 1-4, [0062] lines 1-7 and [0096] lines 1-6; which is able to show the association between application and application agent thus in light of above disclosed information showing the specifics of the installation of the available product of host can be viewed as including an installed agent on the production host);
associating a backup policy with the installed agent (Khan [0096] lines 3-6; which shows that the backup policy can be associated with the application and associated application agent this is viewed as being installed); and
wherein at least a portion of data associated with the new application is backed up to a backup storage device in accordance with the backup policy (Khan [0096] lines 3-6, [0098] lines 7-9 and [0114] lines 1-5; which shows that the application data is backed up to backup storage with the installed backup agent associated with the backup policy);
wherein the installed agent resides external to the backup agent (Khan [0062] lines 6-10 and [0063] lines 1-5 and Fig. 2b; which shows the separate agents that reside external from each other in how the application/installed agents and remote/proxy/backup agents are separate from each other).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

Matsui as modified by Khan does not disclose initiating a registration of the installed agent in a global registry on the management device.

However, Grossner discloses initiating a registration of the installed agent in a global registry on the management device (Grossner [0094] lines 1-8; which shows the global registry is hosted on the management device that can register agents).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Grossner showing the global registry, into the agent system of Matsui as modified by Khan for the purpose of increasing usability by provided for more improved techniques for management of information, as taught by Grossner [0089] and [0094] lines 1-4.

Matsui as modified by Khan and Grossner does not specifically disclose wherein initiating the registration of the installed agent and backing up the at least portion of the data associated with the new application comprises using a backup agent.


However, Skowronski discloses wherein initiating the registration of the installed agent and backing up the at least portion of the data associated with the new application comprises using a backup agent, (Skowronski Col.1 lines 29-32, Col. 3 lines 15-18 and Col. 6 lines 58-67 and Col. 8 lines 27-34; which shows the registration of the agents and backing up file data that can use the backup agent to register and associated with the backup).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Skowronski showing use of backup agent in the backup system of Matsui as modified by Khan and Grossner, for the purpose of increasing usability by helping to increase ease of interaction with other backup related services, as taught by Skowronski Col. 1 lines 51-62 and Col. 3 lines 15-18

Matsui as modified by Khan and Grossner and Skowronski does not specifically disclose a backup agent, residing on the production host is interposed between the installed agent and the management device and interposed between the installed agent and the backup storage device; wherein the installed agent does not interact directly with the management device and does not interact directly with the backup storage device.

However, Bertani discloses a backup agent, residing on the production host is interposed between the installed agent and the management device and interposed between the installed agent and the backup storage device (Bertani [0080] lines 1-3, [0081] lines 1-7  [0091] lines 1-8, [0141] lines 9-14, [0257] lines 1-9 and Fig. 2; where it is seen a plurality of agents where they can decide which agent acts as the backup and one agent can be part of a subsystem that the other agent is part of thus the agent would communicate through its non-subsystem agent that is between it at the remote controller/management device where the management includes database/storage of information thus can be viewed as backup storage device, and with the ability to decide which agent can act as the backup agent can be viewed as interposed between the installed agent and the management and backup storage devices) 
wherein the installed agent does not interact directly with the management device and does not interact directly with the backup storage device (Bertani [0080] lines 1-3, [0081] lines 1-7  [0091] lines 1-8, [0141] lines 9-14, [0257] lines 1-9 and Fig. 2; were as seen disclosed above the specifics of the backup agent being  between other agent and the controller, viewed as the management and storage device it is viewed that the installed agent would not interact directly with the controller but would instead go first through the other agent and components before interacting with the remote controller).

	Therefore, it would have been obvious to one of ordinary skill in the are before the effective filing date to include the teachings of Bertani showing the agent being part of a subsystem of another agent into the installed agent system of Matsui as modified by Khan and Grossner and Skowronski for the purpose of increasing usability by being able to reduce resource utilization, as taught by Bertani [0141] lines 9-25.

As to claims 6, 14, Matsui does not specifically disclose, however, Khan discloses wherein associating the backup policy with the installed agent comprises: selecting the backup policy from a plurality of backup policies (Khan [0003] lines 4-10 and [0092] lines 1-4; which shows the ability to associated/select specific backup policies from the stored plurality of backup policies).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

As to claim 17, Matsui as modified by Khan discloses a system, comprising: a processor (Mathis Col. 5 lines 9-13);
memory comprising instructions, which when executed by the processor, perform a method, the method comprising (Mathis Col. 4 lines 63-67):

The remaining limitations of claim 17 are comparable to claim 1 above and rejected under the same reasoning.


Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, Khan, Grossner, Skowronski and Bertani as applied to claims 1, 9 and 17 above, and further in view of Eanes (Pub. No. US 2003/0005412 A1).

As to claims 4, 12 and 20, Matsui discloses wherein an instance of the common component was installed on the production host prior to the new application being installed (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the common component is installed on the host prior to the new/available application being installed);
wherein installing the application specific installation package comprises: installing the unique component and not installing the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the installing of the available/unique component where the common/installed component is already installed); and
associating the unique component with the instance of the common component (Matsui Col. 6 lines 29-39 and Col. 7 lines 26-31; which shows the association of the modules of the product with each other thus viewed as being able to associate the unique and the common module/components with each other).

Matsui as modified by Khan, Grossner, Skowronski and Bertani does not specifically disclose wherein the installed agent comprises a unique component and a common component.

However, Eanes discloses wherein the installed agent comprises a unique component and a common component (Eanes Abstract lines 5-11 and [0026] lines 22-26; which shows being able to add/combine components of software into the agent, thus in light of above disclosed information showing the unique and common component/module of software it is viewed that the agent would comprise the unique and common component as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Eanes showing combined software agents, into the agents of Matsui as modified by Khan, Grossner, Skowronski and Bertani for the purpose of increase ease of agent creation by reducing technical skill required for agent creations, as taught by Eanes [0026] lines 1-11.

As to claims 5 and 13, Matsui discloses wherein an instance of the common component was installed on the production host prior to the new application being installed (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the common component is installed on the host prior to the new/available application being installed); 
wherein installing the application specific installation package comprises: installing the unique component and not installing the common component (Matsui Col. 7 lines 26-31, Col. 14 lines 13-21, Col. 16 lines 11-13 and Col. 18 lines 33-45; which shows the installing of the available/unique component where the common/installed component is already installed); and
associating the unique component with the instance of the common component (Matsui Col. 6 lines 29-39 and Col. 7 lines 26-31; which shows the association of the modules of the product with each other thus viewed as being able to associate the unique and the common module/components with each other).

Matsui as modified by Khan, Grossner, Skowronski and Bertani does not specifically disclose wherein the installed agent comprises a unique component and a common component.

However, Eanes discloses wherein the installed agent comprises a unique component and a common component (Eanes Abstract lines 5-11 and [0026] lines 22-26; which shows being able to add/combine components of software into the agent, thus in light of above disclosed information showing the unique and common component/module of software it is viewed that the agent would comprise the unique and common component as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Eanes showing combined software agents, into the agents of Matsui as modified by Khan, Grossner, Skowronski and Bertani for the purpose of increase ease of agent creation by reducing technical skill required for agent creations, as taught by Eanes [0026] lines 1-11.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, Khan Grossner, Skowronski and Bertani as applied to claims 1, 9 above, and further in view of Venkataramana et al. (Pub. No. US 2020/0341642 A1) and Titchener et al. (Pub. No. US 2013/0036095 A1).

As to claims 7, 15, Matsui as modified by Khan, Grossner, Skowronski and Bertani does not specifically disclose wherein associating the backup policy with the installed agent comprises classifying assets associated with the new application, wherein the assets comprise a first set of files of a first type and a second set of file associated with a second type; determining that only the first set of files is to be backed up using the installed agent; selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files.

However, Venkataramana discloses wherein associating the backup policy with the installed agent comprises: classifying assets associated with the new application, wherein the assets comprise a first set of files of a first type and a second set of file associated with a second type (Venkataramana [0027] lines 12-18, [0051] lines 1-5 and 22-26 and [0061] lines 4-10; which shows the classification of program data/assets that can include a plurality of file types, thus viewed as including a first and second file type, where it is seen specifically disclosed above the newly installed application/program);
determining that only the first set of files is to be backed up using the installed agent (Venkataramana [0029] lines 1-7; which shows being able to determine which data to back up using the backup agent based on data being marked thus if the first files are marked it is viewed that that is the data that would be backed up).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Venkataramana showing the classification of files into the backup systems of Matsui as modified by Khan, Grossner, Skowronski and Bertani, for the purpose of increasing usability by helping to insure desired data is backed up, as taught by Venkatarmana [0001] and [0029] lines 1-7.

Matsui as modified by Khan, Grossner, Skowronski, Bertani and Venkataramana does not specifically disclose selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files.

However, Titchener discloses selecting the backup policy from a plurality of backup policies, wherein the backup policy is only applied to the first set of files (Titchener [0079] lines 17-19; which shows the specifics of only types of files including in the backup policy will be backed up thus only applied to that first type of files, where it is seen specifically disclose above the specifics of the selections/association of a specific backup policy from a plurality of backup policy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Titchener for specifying backup policy specifics, into the backup policy of Matsui as modified by Khan, Grossner, Skowronski, Bertani and Venkataramana, for the purpose of increasing efficient use of resources by only backing up data information that is including in the backup policy instead of all the data, as taught by Titchener [0079] lines 17-19.

As to claims 8, 16, Matsui does not specifically disclose, however, Khan discloses associating the backup policy with a second installed agent on the production host, wherein the second agent is associated with a second application executing on the production host (Khan [0061] lines 1-4, [0062] lines 1-7 and [0096] lines 1-6; which shows the plurality of agents that are associated with the plurality of application where the backup policy can be associated with the agents).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khan showing the backup of information, into the application system of Matsui, for the purpose of providing a more efficient process of performing backups, as taught by Khan [0026] and [0096].

Matsui as modified by Khan, Grossner, Skowronski and Bertani does not specifically disclose wherein the second new application comprises a third set of files of the first type and a fourth set of files of a third type.

However, Venkataramana discloses wherein the second new application comprises a third set of files of the first type and a fourth set of files of a third type (Venkataramana [0051] lines 1-16 and 22-26 and [0061] lines 4-10; which shows that the classification of the data/assets/files types associated with the application that can include a plurality of file types thus viewed as including a third type, where it is seen specifically disclosed above the specifics of the second application and in installation of the application, thus viewed as being new).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Venkataramana showing the classification of files into the backup systems of Matsui as modified by Khan, Grossner, Skowronski and Bertani, for the purpose of increasing usability by helping to insure desired data is backed up, as taught by Venkatarmana [0001] and [0029] lines 1-7.

Matsui as modified by Khan, Grossner, Skowronski, Bertani and Venkataramana does not specifically disclose wherein the backup policy is not applied to the fourth set of files.

However, Titchener discloses wherein the backup policy is not applied to the fourth set of files (Titchener [0079] lines 17-19; which shows the backup policy is only applied to file type included in the backup policy thus the fourth set of a fourth type of files can be viewed as not being included in the backup policy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Titchener for specifying backup policy specifics, into the backup policy of Matsui as modified by Khan, Grossner, Skowronski, Bertani and Venkataramana, for the purpose of increasing efficient use of resources by only backing up data information that is including in the backup policy instead of all the data, as taught by Titchener [0079] lines 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193